DETAILED ACTION

In response to the IDS filed June 2, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 2, 2022 was filed  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 6 are allowable over the Prior Art of Record because it fails to teach or suggest a spool for a chalk box, the spool comprising a first sidewall disposed in a plane substantially perpendicular to the axis of rotation 10of the spool at a first end of the core member; 15wherein the first sidewall includes a first anchorage orifice and a second anchorage orifice spaced apart from each other and each passing through the first sidewall from an inside surface of the first sidewall to an outside surface of the first sidewall, and wherein a spool groove is formed on the outside surface of the first sidewall extending from the first anchorage orifice to the second anchorage orifice in combination with the remaining limitations of the claims.

Claims 7 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest a chalk box comprising a reel assembly enclosed within the housing; wherein the reel assembly comprises a spool comprising 15a first sidewall disposed in a plane substantially perpendicular to the axis of rotation of the spool at a first end of the core member; wherein the first sidewall includes a first anchorage orifice and a second anchorage orifice spaced apart from each other and each passing through the first sidewall from an inside surface of the first sidewall to an outside surface of the first sidewall, and 25wherein a spool groove is formed on the outside surface of the first sidewall extending from the first anchorage orifice to the second anchorage orifice in combination with the remaining limitations of the claims.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parker et al. (US 9,701,154)
Weissbrod (US 8,746,608)
Nepil et al. (US 7,478,484)
Paugh (US 6,199,785)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 6, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861